Citation Nr: 0412978	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to total disability ratings pursuant to 38 C.F.R. 
§ 4.30 (2003), for a period of convalescence subsequent to 
surgeries performed in June 2002 and August 2002.

(The issues whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder; entitlement to an increased rating for post-
operative residuals of a right ankle injury with sensory 
deficits of the ankle and foot; entitlement to an increased 
rating for non-specific folliculitis; entitlement to a total 
disability rating due to individual unemployability (TDIU); 
and entitlement to waiver of recovery of an overpayment of 
compensation benefits are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
June 1968 to June 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During a July 2003 hearing before the undersigned, the 
appellant raised the issue of entitlement to extension of a 
convalescent rating for the period after January 31, 1979, 
specifically from February through June 1979.  The Board 
previously denied this claim in April 1982.  The record 
indicates that the claimant has been repeatedly notified of 
this fact and advised that new and material evidence must be 
submitted to reopen the claim.  Nevertheless, the claimant 
continues to raise the issue.  The appellant is hereby 
advised that the Board's April 1982 decision is final, and 
that the matter may be readdressed only upon presentation of 
new and material evidence or upon a claim of clear and 
unmistakable error.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The appellant testified in July 2003 that he underwent 
surgery for his service-connected skin disorder in May and 
August 2002, for which he needed six weeks of convalescence.  
Notably, the medical evidence of record indicates that there 
are likely additional hospital records with regard to these 
surgical procedures.  Thus, the RO should take the 
appropriate measures to obtain all records pertaining to the 
June 2002 and August 2002 surgeries, to include any post-
surgical treatment notes.  

In remanding this case the Board notes that the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim are set forth at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002).  Under 
these statutes VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the claimant must 
be specifically advised what evidence is necessary to 
substantiate this claim, what specific portion of that 
evidence for each claim he must personally secure, and what 
specific portion of that evidence for this claim VA will 
secure on his behalf.  He must also be told to submit all 
pertinent evidence in his possession.  38 U.S.C.A.§§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all medical records 
pertaining to the surgeries performed in 
June and August 2002, to include any 
post-surgical treatment notes.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically indicate in writing all 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain any records 
would be futile.  The RO must then notify 
the claimant of the following (a) the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




